DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status.
This Office Action is responsive to the amendment filed on 12/01/2021. Claims 1-20 were pending. Claims 17 has  been cancelled.   Claim 14 has been amended. Claims 1-16 and 18-20 are now pending.  Claims 1-16 and 18-20   are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi (Takahashi).
Regarding claims 1 and 2, Takahashi discloses a battery pack, comprising: a pack body (10, Fig. 1)) having a first main surface and a second main surface (11a and 11 b) that are opposed to each other in a first axis direction, a first end surface and a second end surface (11c and 11 d) that are opposed to each other in a second axis direction orthogonal to the first axis direction, and a first side surface and a second side surface (11e and 11f, all Fig. 1), that are opposed to each other in a third axis direction orthogonal to the first axis direction and the second axis direction, and a plurality of terminals including at least a positive terminal (12a), a negative terminal (12b), and a temperature detection terminal (12d)l, that are arranged on the first end surface along the third axis direction (Fig. 2) and  a plurality of terminal windows configured to expose the terminals to outside, including a first terminal window related to the positive terminal, a second terminal window related to the negative terminal, a third terminal window related to the temperature detection terminal, and a fourth terminal window(14e) that are arranged on the terminals (re claim 2),  wherein the second terminal window being arranged between the third terminal window and the fourth terminal window (see below marked Fig. 2  from Takahashi).   In addition Takahashi teaches that the disclosed arrangement of the terminal window prevents erroneous loading onto electronic device ([0009], [0036]). In addition, Takashi discloses wherein the first end surface includes a first side region (11f) and a second side region opposed to each other in a  width direction, each of the first  side region and the second side region being formed by a part of a peripheral surface of having a cylindrical shape with a predetermined radius 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 Takashi does not expressly disclose wherein for each of the first side region and the second side region, a circumference of a circle formed by the cylindrical shape overlaps with one of the plurality of terminals. However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of at least one terminal into position within the In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
Regarding claim 3, Takahashi discloses the invention as discussed above as applied to claim 2 and incorporated therein. Takahashi does not expressly disclose that   the plurality of terminal windows are arranged closer the first main surface than the second main surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place that   the plurality of terminal windows, closer  the first main surface than the second main surface since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 4, Takahashi discloses the invention as discussed above as applied to claim 2 and incorporated therein. Takahashi does not expressly disclose wherein the circumference of formed by first side region overlaps with the first terminal window. 
However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of first terminal window into position within the circumference of a circle formed by the cylindrical  shape  , since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
Regarding claim 10, Takahashi discloses wherein the plurality of terminal windows comprises four terminal windows arranged on the first end surface along the third axis direction (see 2 above).
Regarding claim 11, Takahashi discloses wherein the fourth terminal window is related to a control terminal (12c Fig. 2, 27, Fig. 3).
Regarding claim 12, Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Takahashi does not disclose wherein the circumference of the circle formed by the second side region overlaps with the fourth terminal window.
However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of fourth  terminal window into position within the circumference of a circle formed by the cylindrical  shape  , since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
Regarding claim 13, Takashi discloses wherein 25the temperature terminal is located between the positive48 terminal and the negative terminal along the third axis direction (Fig. 2, Fig. 3).
Claims 5-9  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi  as applied to claim 1  in view of CN101615700 to Suzuki (machine translation hereafter Suzuki). 
Regarding claim 5, Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Takahashi does not expressly disclose that the first end surface includes a first concave portion provided close to the first side surface and a second concave portion provided close to the second side surface. 
Suzuki teaches a battery component (Fig. 5)   has recessed portions 6a and 6b (reads on concave claimed second and first concave portions).   As depicted on Fig. 5, a first concave portion provided close to the first side surface and a second concave portion provided close to the second side surface, and the first concave portion and the second concave portion are arranged on the first end surface and closer to the second main surface than the first main surface.  In addition Suzuki teaches that the disclosed arrangement of the concave portions   prevents erroneous connections of the battery with electronic device (p. 5, para 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create recessed (cutout, concave ) portion as taught by Suzuki on the battery case of Takahashi because such modification would portions   prevent erroneous connections of the battery with electronic device.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 6, Takashi discloses wherein the first concave portion is provided within the circumference of the circle formed by the first side region, and wherein the second concave portion is provided within the circumference of the circle formed by the second side region (Fig. 5 above).
Regarding claim 7, Takashi in view of Suzuki discloses the invention as discussed above as applied to claim 5 and incorporated therein. In addition, as appeared to Examiner the first concave portion and the second concave portion are arranged closer to the second main surface than the first main surface as depicted on Fig. 5 above.
 Regarding claims 8, Takahashi in view of Suzuki discloses the invention as discussed above as applied to claim 6 and incorporated therein. Takahashi in view of Suzuki does not expressly disclose that the first concave portion has a width dimension larger than that of the second concave portion in the third axis direction. However,  since the criticality of difference in width,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor 
Regarding claims 9, Takahashi in view of Suzuki discloses the invention as discussed above as applied to claim 8 and incorporated therein. Takahashi in view of Suzuki does not expressly disclose that the first concave portion and the second concave portion each have a height dimension of 1.8 mm or more along the second axis direction. However,  since the criticality of such dimension,  a position claimed by Applicant is not supported by any showing of criticality of such dimension  in the instant specification, nor did Applicant stated that such dimension serves any specific purpose or performs any specific function other that the function disclosed in Takahashi in view  of Suzuki it would have been obvious top those skilled in the art at the time the invention was made to the first concave portion and the second concave portion each have a height dimension of 1.8 mm or more along the second axis direction.  As an obvious design choice, and as such it does not impact the patentability of claim 9. 
Allowable Subject Matter
Claim 14 is allowed. Claims 13-16 and 18-20 depend from claim 14 directly or indirectly are allowed as well. The closest prior art of record- US 2009/0186262, US 2004/0196599, US 2012/023780, CN101615700-  fail to teach or suggest the following limitation “plurality of terminals are arranged on the first end surface closer to the first 
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1, Applicant argues: :” In particular, it is respectfully submitted  that the applied art does not teach or render obvious that the first end surface includes a first side region and a second side region, each of the first side region and the second side region being formed by a part of a peripheral surface of having a cylindrical shape with a predetermined radius, and for each of the first side region and the second side region, a circumference of a circle formed by the cylindrical shape overlaps with one of the plurality of terminals”.
Examiner respectfully disagrees.  Regarding the limitation: the first end surface includes a first side region and a second side region, each of the first side region and the second side region being formed by a part of a peripheral surface of having a cylindrical shape with a predetermined radius”: Takahashi discloses said limitation on Fig. 2(below) 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
Regarding the limitation:”  a circumference of a circle formed by the cylindrical shape overlaps with one of the plurality of terminals”.
Firstly, the Office Action from 09/01/2021 admits that Takashi does not expressly disclose wherein for each of the first side region and the second side region, a circumference of a circle formed by the cylindrical shape overlaps with one of the plurality of terminals. 
 Regarding the argument “: it would not have been obvious to rearrange the terminals of Takahashi, as Takahashi is concerned with the symmetry between the control terminal and the other terminals and not a position of the terminals with respect to a circumference of a circle formed by the cylindrical shape of the side surface”: . However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of at least one terminal into position within the In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery. . However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
In addition, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  .
Moreover, Takashi teaches disposition of pack body 11 and slot 107 not terminals disposition within pack body 11 (see fig. 1 and para 60 of Takahashi).
In addition:  since the criticality of positioning “a circumference of a circle formed by the cylindrical shape overlaps with one of the plurality of terminals” a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed Takashi , it would have been obvious top those skilled in the art at the time the invention was filed  to place the at least one terminal under circumference of a circle formed by .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727